              Case 2:16-cr-00005-MCE Document 18 Filed 06/17/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4
   Attorney for:
 5 Tiffany Brown

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                         CASE NO. 11-0190 MCE
10                                                              16-0005 MCE
                                  Plaintiff,
11                                                     STIPULATION TO CONTINUE J&S TO
     TIFFANY BROWN ,                                   OCTOBER 8, 2020, AT 10:00 A.M.
12                                Defendant

13

14

15                                              STIPULATION

16          Plaintiff United States of America, by and through its counsel of record, and Tiffany Brown, by

17 and through her Counsel of record, Dina Santos hereby stipulate to continue the date for J&S to October

18 8, 2020. Probation will be notified of the new date.

19 IT IS SO STIPULATED.

20 Dated: June 16, 2020                                       McGregor Scott
                                                              United States Attorney
21

22                                                            /s/ Jason Hitt
                                                              JASON HITT
23                                                            Assistant United States Attorney

24
     Dated: June 16, 2020                                     /s/ Dina L. Santos
25                                                            DINA SANTOS, ESQ.
                                                              Attorney for TIFFANY BROWN
26

27

28
                                                          1

30
            Case 2:16-cr-00005-MCE Document 18 Filed 06/17/20 Page 2 of 2


 1                                                ORDER

 2        Pursuant to the stipulation of the parties, the judgment and sentencing in the above-captioned

 3 cases is hereby VACATED and CONTINUED to October 8, 2020.

 4        IT IS SO ORDERED.

 5 Dated: June 16, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2

30
